Exhibit 10.3

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”) is entered into
on January 23, 2019, and effective as of January 23, 2019 (the “Effective
Date”), by and between Jodi Taylor (the “Executive”) and The Container Store
Group, Inc. (formerly known as TCS Holdings, Inc.), a Delaware corporation
(“Parent”), and any of its subsidiaries and affiliates as may employ the
Executive from time to time (collectively, and together with any successor
thereto, the “Company”).

 

RECITALS

 

WHEREAS, the Company and the Executive are currently parties to that certain
Employment Agreement entered into on May 6, 2016 and effective as of July 1,
2016;

 

WHEREAS, the Company desires to assure itself of the continued services of the
Executive by engaging the Executive to perform services on the terms and subject
to the conditions set out in this Agreement;

 

WHEREAS, the Executive desires to provide services to the Company on the terms
and subject to the conditions set out in this Agreement; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement and
this Agreement shall supersede the Prior Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

ARTICLE I.
DEFINED TERMS

 

1.1                                 Previously Defined Terms.  As used herein,
each term defined in the first paragraph and recitals of this Agreement shall
have the meaning set forth above.

 

1.2                                 Definitions.  As used herein, the following
terms shall have the following respective meanings:

 

(a)                                 “Affiliate” means, with respect to any
Person, any other Person directly or indirectly controlling, controlled by, or
under common control with, such Person. As used in the preceding sentence,
“control” has the meaning given such term under Rule 405 of the Securities Act
of 1933, as amended.

 

(b)                                 “Annual Base Salary” has the meaning set
forth in Section 3.1.

 

(c)                                  “Annual Bonus” has the meaning set forth in
Section 3.2.

 

(d)                                 “Board” means the Board of Directors of the
Parent.

 

--------------------------------------------------------------------------------



 

(e)                                  The Company shall have “Cause” to terminate
the Executive’s employment hereunder upon the occurrence of any one or more of
the following events:  (i) a material breach by the Executive of any material
provision of this Agreement which is not corrected by the Executive within
thirty (30) days after receipt of written notice from the Company specifying
such breach, to the extent such breach is capable of cure; (ii) the Executive’s
conviction of, or entry by the Executive of a guilty or nolo contendere plea to,
the commission of a felony or a crime involving moral turpitude, other than
vicarious liability or traffic violations; (iii) the Executive’s intentional
breach of Company policies constituting theft or embezzlement from the Company
or any of its customers or suppliers; or (iv) the Executive’s gross neglect or
intentional misconduct in connection with the performance of any material
portion of the Executive’s duties (which, in the case of the Executive’s gross
neglect, is not corrected by the Executive within thirty (30) days after receipt
of written notice from the Company specifying such neglect, to the extent that
such neglect is capable of cure).

 

(f)                                   “CFO Transition Date” has the meaning set
forth in Section 2.3.

 

(g)                                  “Change in Control” has the meaning set
forth in the Company’s Amended and Restated 2013 Incentive Award Plan, provided
that such event also constitutes a “change in control event,” as defined in
Treasury Regulation Section 1.409A-3(i)(5).

 

(h)                                 “Change in Control Period” means the period
beginning on the date of a Change in Control and ending on the second (2nd)
anniversary of such Change in Control.

 

(i)                                     “Compensation Committee” means the
Compensation Committee of the Board.

 

(j)                                    “Competitive Business” has the meaning
set forth in Section 6.1.

 

(k)                                 “Continuation Period” has the meaning set
forth in Section 5.2.

 

(l)                                     “Date of Termination” means: (i) if the
Executive’s employment is terminated by her death, the date of her death;
(ii) if the Executive’s employment is terminated pursuant to Sections
4.1(b)—(f), either the date indicated in the Notice of Termination or the date
specified by the Company pursuant to Section 4.2, whichever is earlier; or
(iii) if the Executive’s employment is terminated due to the expiration of the
Term under Section 2.2, the date of expiration of the then-current Term.

 

(m)                             “Disability” means the Executive’s incapacity to
perform the essential duties of her position for any six (6) months (whether or
not consecutive) during any twelve (12) month period due to the Executive’s
physical or mental illness, as determined by a physician mutually acceptable to,
and agreed to in good faith by, a majority of the Board and the Executive.

 

(n)                                 “Equity Award” has the meaning set forth in
Section 4.3.

 

(o)                                 “Fiscal Year” means the fiscal year of the
Company, as in effect from time to time.

 

2

--------------------------------------------------------------------------------



 

(p)                                 The Executive shall have “Good Reason” to
resign from her employment hereunder upon the occurrence of any one or more of
the following events without her prior written consent:  (i) an adverse change
in the Executive’s title or reporting line or the Executive’s material duties,
authorities or responsibilities (provided that in no event shall the Executive’s
ceasing to serve as the Company’s Chief Financial Officer as contemplated by
Section 2.3 constitute Good Reason); (ii) the assignment to the Executive of
duties materially inconsistent with her position; (iii) a material breach by the
Company of any material provision of this Agreement; (iv) a reduction of the
Executive’s Annual Base Salary or benefits hereunder (other than any such
reduction by no more than 10% of the Executive’s Annual Base Salary which is
part of, and generally consistent with, a general reduction affecting other
similarly situated executives of the Company) or Annual Bonus opportunity (it
being understood that the Performance Targets shall be determined annually by
the Board); (v) failure of the Company to pay any portion of the Annual Base
Salary or Annual Bonus otherwise payable to the Executive or to provide the
benefits set forth in Section 3.4 (other than as provided in clause (iv) above);
or (vi) the Company’s requiring the Executive to be headquartered at any office
or location more than fifty (50) miles from Coppell, Texas, except for required
travel on the Company’s business to an extent substantially consistent with the
Executive’s present business travel obligations; provided, however, that
notwithstanding any of the foregoing the Executive may not resign from her
employment for Good Reason unless: (A) the Executive provides the Company with
at least sixty (60) days prior written Notice of Termination of her intent to
resign for Good Reason and (B) the Company has not corrected the circumstances
constituting Good Reason prior to the Date of Termination specified in the
Notice of Termination; provided that such Notice of Termination may not be given
later than ninety (90) days after the initial occurrence of the event
constituting Good Reason.

 

(q)                                 “Health Gross-Up Payment” means an
additional amount equal to the federal, state and local income and payroll taxes
that the Executive incurs on each monthly Health Payment.

 

(r)                                    “Health Payment” means the monthly
premium amount paid by the Executive pursuant to Section 5.2.

 

(s)                                   “Incumbent Board” has the meaning set
forth in Section 1.2(g).

 

(t)                                    “Notice of Termination” has the meaning
set forth in Section 4.2.

 

(u)                                 “Performance Target” has the meaning set
forth in Section 3.2.

 

(v)                                 “Person” means an individual, partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, governmental authority or
other entity of whatever nature.

 

(w)                               “Post-Expiration Continuation Period” has the
meaning set forth in Section 5.3.

 

(x)                                 “Proprietary Information” has the meaning
set forth in Section 7.1.

 

(y)                                 “Restricted Period” has the meaning set
forth in Section 6.1.

 

3

--------------------------------------------------------------------------------



 

(z)                                  “Section 409A” means Section 409A of the
United States Internal Revenue Code of 1986, as amended, and the Department of
Treasury regulations and other interpretive guidance issued with respect
thereto.

 

(aa)                          “Successor Entity” has the meaning set forth in
Section 1.2(g).

 

(bb)                          “Term” has the meaning set forth in Section 2.2.

 

ARTICLE II.
EMPLOYMENT

 

2.1                                 Employment of Executive.  The Company hereby
agrees to continue to employ the Executive, and the Executive agrees to remain
in the employ of the Company, on the terms and subject to the conditions herein
provided.

 

2.2                                 Term.  The term of employment under this
Agreement (the “Term”) shall be for the period beginning on the Effective Date
and ending on March 1, 2021, unless earlier terminated as provided in
Section 4.1.

 

2.3                                 Position and Duties.  During the Term, the
Executive shall serve as the Company’s Chief Financial Officer, Chief
Administrative Officer and Secretary until a mutually agreed upon date after
March 1, 2020 but before September 1, 2020, (the “CFO Transition Date”), and the
Company’s Chief Administrative Officer and Secretary from the CFO Transition
Date until the end of the Term, in each case with such customary
responsibilities, duties and authority as may from time to time be assigned to
the Executive by the Board.  Such duties, responsibilities and authority may
include services for one or more subsidiaries or Affiliates of the Company.  The
Executive shall report to the Chief Executive Officer.  The Executive shall
devote substantially all her working time and efforts to the business and
affairs of the Company.  The Executive agrees to observe and comply with the
Company’s rules and policies, as the same may be adopted and amended from time
to time.

 

ARTICLE III.
COMPENSATION AND RELATED MATTERS

 

3.1                                 Annual Base Salary.  During the Term, the
Executive shall receive a base salary at an initial rate of $600,000 per annum,
which shall be paid in accordance with the customary payroll practices of the
Company, subject to review annually for possible increase, but not decrease
(other than any decrease that would not constitute Good Reason), in the Board’s
discretion (the “Annual Base Salary”).

 

3.2                                 Annual Bonus. With respect to each Fiscal
Year that ends during the Term, the Executive shall be eligible to receive an
annual cash bonus (the “Annual Bonus”) based upon Company annual EBITDA and/or
other financial and non-financial performance targets (the “Performance
Targets”), established by the Board; provided that if any such Performance
Target is based on Company annual EBITDA, EBITDA shall be determined in the same
manner, and with the same adjustments, as Consolidated EBITDA (as defined in the
Credit Agreement, entered into as of April 6, 2012, among the Company, the
Guarantors (as defined therein) party thereto, the Lenders (as defined therein),
JPMorgan Chase Bank, N.A., and the other parties

 

4

--------------------------------------------------------------------------------



 

thereto, as amended from time to time (the “Credit Agreement”)), is determined
for purposes of the Credit Agreement.  The target Annual Bonus shall be 85% of
the Annual Base Salary and the maximum Annual Bonus shall be 150% of the Annual
Base Salary.  The amount of the Annual Bonus shall be based upon the Company’s
attainment of the Performance Targets, as determined by the Board (or any
authorized committee of the Board).  If the percentile level of achievement of a
Performance Target is between two levels, the amount earned shall be determined
on the basis of a straight-line interpolation between such levels.  Each such
Annual Bonus shall be payable within thirty (30) days following the completion
of the audited financials for the Fiscal Year to which such Annual Bonus
relates, but in any event within the period required by Section 409A such that
it qualifies as a “short-term deferral” pursuant to Section 1.409A-1(b)(4) of
the Department of Treasury Regulations.  Notwithstanding the foregoing, except
as set forth in Article V, no bonus shall be payable with respect to any Fiscal
Year unless the Executive remains continuously employed with the Company during
the period beginning on the Effective Date and ending on the last day of such
Fiscal Year.

 

3.3                                 Annual Equity-Based Compensation.  From and
after the Effective Date, the amount and form of Executive’s annual equity
awards and the applicable performance targets thereunder shall be determined in
or prior to the applicable Fiscal Years.  If the percentile level of achievement
of a performance target is between two levels, the amount earned shall be
determined on the basis of a straight-line interpolation between such levels.

 

3.4                                 Benefits.  During the Term, the Executive
shall be entitled to the following benefits: (a) participation in the Company’s
employee health and welfare benefit plans and programs and arrangements which
are applicable to the Company’s senior executives as may be adopted by the
Company from time to time, subject to the terms and conditions of the applicable
employee benefit plan, program or arrangement, and (b) indemnification and/or
directors and officers liability insurance coverage insuring the Executive
against insurable events which occur while the Executive is a director or
executive officer of the Company, on terms and conditions that are comparable to
those then provided to other current or former directors or executive officers
of the Company.

 

3.5                                 Vacation and Holidays.  During the Term, the
Executive shall be entitled to paid vacation and holidays in accordance with the
Company’s policies applicable to senior executives of the Company, provided that
the Executive shall be entitled to paid vacation of no less than four (4) weeks
for each full Fiscal Year during the Term.  Any vacation shall be taken at the
reasonable and mutual convenience of the Company and the Executive.

 

3.6                                 Expenses.  During the Term, the Company
shall reimburse the Executive for all reasonable travel and other business
expenses incurred by her in the performance of her duties to the Company in
accordance with the Company’s expense reimbursement policy.

 

3.7                               Lifetime Executive Discount.  During the Term
and following the Date of Termination, the Executive shall be entitled to a
sales discount on the Company’s products that is the same as the sales discount
afforded to executives of the Company (as may be modified from time to time).

 

5

--------------------------------------------------------------------------------



 

ARTICLE IV.
TERMINATION

 

4.1                                 Circumstances.  During the Term, the
Executive’s employment hereunder may be terminated by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:

 

(a)                                 Death.  The Executive’s employment hereunder
shall terminate upon her death.

 

(b)                                 Disability.  If the Executive has incurred a
Disability, the Company may terminate the Executive’s employment due thereto.

 

(c)                                  Termination for Cause.  The Company may
terminate the Executive’s employment for Cause.

 

(d)                                 Termination without Cause.  The Company may
terminate the Executive’s employment without Cause.

 

(e)                                  Resignation for Good Reason.  The Executive
may resign from her employment for Good Reason.

 

(f)                                   Resignation without Good Reason.  The
Executive may resign from her employment without Good Reason.

 

4.2                                 Notice of Termination.  Any termination of
the Executive’s employment by the Company or by the Executive pursuant to
Section 4.1 (other than termination due to death pursuant to Section 4.1(a))
shall be communicated by a written notice to the other party hereto.  Such
written notice (a “Notice of Termination”) shall: (a) indicate the specific
termination provision in this Agreement relied upon; and (b) specify a Date of
Termination which, (i) if submitted by the Executive, shall be at least sixty
(60) days, but no more than six (6) months, following the date of such notice
and (ii) if submitted by the Company in connection with a termination of
employment by the Company without Cause, shall be at least thirty (30) days
following the date of such notice. Notwithstanding the foregoing, the Company
may, in its sole discretion, change the Executive’s proposed Date of Termination
to any date following the Company’s receipt of the Executive’s Notice of
Termination and prior to the date specified in such Notice of Termination.  A
Notice of Termination submitted by the Company in connection with a termination
of employment by the Company for Cause may provide for a Date of Termination on
the date the Executive receives the Notice of Termination, or any date
thereafter chosen by the Company in its sole discretion; provided that,
notwithstanding the foregoing, any Notice of Termination submitted by the
Company in connection with a termination of the Executive’s employment for Cause
within the meaning of Section 1.2(e)(i) (due to the Executive’s material breach
of any material provision of this Agreement) or Section 1.2(e)(iv) (due to the
Executive’s gross neglect in connection with the performance of any material
portion of the Executive’s duties) shall indicate a Date of Termination that is
at least thirty (30) days following the date of such notice, provided that such
breach is capable of cure.  The failure by the Company or the Executive to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Cause, Good Reason or Disability shall not waive any right of

 

6

--------------------------------------------------------------------------------



 

the Company or the Executive hereunder or preclude the Company or the Executive
from asserting such fact or circumstance in enforcing the Company’s or the
Executive’s rights hereunder; provided that a Notice of Termination submitted by
the Executive of her intent to resign for Good Reason may not be given later
than 90 days after the initial occurrence of the event constituting Good Reason.

 

4.3                                 Company Obligations upon Termination.  Upon
termination of the Executive’s employment, the Executive (or, in the event of
Executive’s death, such person as the Executive shall designate prior to the
Executive’s death in a written notice to the Company or, if no such person is
designated, the Executive’s estate) shall be entitled to receive: (a) any amount
of the Annual Base Salary through the Date of Termination not theretofore paid;
(b) any reimbursement of expenses incurred through the Date of Termination owing
to the Executive under Section 3.6; (c) any accrued but unused vacation pay owed
to the Executive pursuant to Section 3.5; and (d) any amount arising from the
Executive’s participation in, or benefits under, any employee benefit plans,
programs or arrangements under Section 3.4, which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements (including, if applicable, any death benefits).  
Except as otherwise set forth in Sections 5.1, 5.2 and 5.3 below, the payments
and benefits described in this Section 4.3 shall be the only payments and
benefits payable in the event of the Executive’s termination of employment for
any reason (other than, for the avoidance of doubt, any payments or benefits to
which the Executive is entitled by virtue of her being a stockholder of the
Company) and any equity-based awards (each, an “Equity Award”) the Executive
holds on the Date of Termination shall be treated as provided in the applicable
plan or award agreement.  The amounts in subsections (a)-(c) above shall be paid
within sixty (60) days after the Date of Termination or, if earlier, on or
before the time required by law, but in any event within the period required by
Section 409A such that it qualifies as a “short-term deferral” pursuant to
Section 1.409A-1(b)(4) of the Department of Treasury Regulations.

 

ARTICLE V.
SEVERANCE PAYMENTS

 

5.1                                 Termination due to Death.  If the
Executive’s employment is terminated pursuant to Section 4.1(a) due to the
Executive’s death, then, notwithstanding the last sentence of Section 3.2, in
addition to the amounts set forth in Section 4.3, (a) all unvested Equity Awards
that, on and following the date of grant, were subject to only service-based
vesting held by the Executive immediately prior to the Date of Termination
shall, as of the Date of Termination, become vested and exercisable, subject to
the terms and conditions of the applicable equity plan and equity award
agreement(s) (other than those relating to vesting or forfeiture upon
termination of employment), (b) all unvested performance-based restricted share
awards held by the Executive immediately prior to the Date of Termination for
which the applicable performance period has ended shall, as of the Date of
Termination, vest in the amount determined based on the actual level of
achievement of the performance targets, subject to the terms and conditions of
the applicable equity plan and equity award agreement(s) (other than those
relating to vesting or forfeiture upon termination of employment), and (c) the
Company shall pay to the Executive (or to such person as the Executive shall
designate prior to the Executive’s death in a written notice to the Company or,
if no such person is designated, the Executive’s estate) a prorated amount of
the Annual Bonus for the Fiscal Year in which the Date

 

7

--------------------------------------------------------------------------------



 

of Termination occurs that the Executive would have received to the extent she
remained employed through the end of the Fiscal Year in which the Date of
Termination occurred based on the Company’s actual attainment of the applicable
Performance Targets (prorated based on the number days that the Executive is
employed by the Company during the Fiscal Year in which the Date of Termination
occurs), payable at the same time such Annual Bonus would have been paid had the
Executive remained employed through the end of the Fiscal Year in which the Date
of Termination occurs but in any event within the period required by
Section 409A such that it qualifies as a “short-term deferral” pursuant to
Section 1.409A-1(b)(4) of the Department of Treasury Regulations (but in no
event earlier than January 1, or later than December 31, of the calendar year
immediately following the calendar year in which the Date of Termination
occurs).

 

5.2                                 Termination without Cause; Resignation for
Good Reason; Due to Disability. If (a) the Executive’s employment is terminated
by the Company without Cause pursuant to Section 4.1(d) or due to Disability
pursuant to Section 4.1(b), or (b) the Executive resigns from her employment for
Good Reason pursuant to Section 4.1(e), then in addition to the amounts set
forth in Section 4.3, (i) the Company shall pay the Executive an amount equal to
two (2) times the sum of (x) the Annual Base Salary as in effect immediately
prior to the Date of Termination (but prior to any reduction that constitutes
Good Reason) and (y) the greater of (I) the Annual Bonus earned by the Executive
for the Fiscal Year immediately prior to Fiscal Year in which the Date of
Termination occurs, and (II) 85% of the Annual Base Salary (prorated based on
the number days that the Executive is employed by the Company during the Fiscal
Year in which the Date of Termination occurs), payable in equal installments in
accordance with the Company’s payroll practices (disregarding, however, any past
or future changes in the Company’s payroll practices that would result in an
impermissible change in the timing of payments under this provision for purposes
of Section 409A), during the two (2)-year period beginning on the first payroll
date that follows the thirtieth (30th) day following the Date of Termination,
(ii) all unvested Equity Awards that, on and following the date of grant, were
subject to only service-based vesting held by the Executive immediately prior to
the Date of Termination shall, as of the Date of Termination, become vested and
exercisable, subject to the terms and conditions of the applicable equity plan
and equity award agreement(s) (other than those relating to vesting or
forfeiture upon termination of employment), (iii) all unvested performance-based
restricted share awards held by the Executive immediately prior to the Date of
Termination for which the applicable performance period has ended shall vest, as
of the Date of Termination, in the amount determined based on the actual level
of achievement of the performance targets, subject to the terms and conditions
of the applicable equity plan and equity award agreement(s) (other than those
relating to vesting or forfeiture upon termination of employment), (iv) in the
event that such termination of employment occurs during a Change in Control
Period, all unvested performance-based restricted share awards held by the
Executive immediately prior to the Date of Termination for which the applicable
performance period remains ongoing shall, as of the Date of Termination, fully
vest (in the amount that would have vested had the applicable performance period
been completed and maximum performance levels achieved), and (v) during the two
(2)-year period beginning on the Date of Termination (such period, the
“Continuation Period”), the Executive and her eligible dependents, if
applicable, shall be entitled to continued participation in the Company’s
medical, health, disability and similar welfare benefit plans in which she and
her eligible dependents, if applicable, were participating on the Date of
Termination at the Company’s sole expense; provided that if such continued
participation is not permitted under such plans, the Company shall provide to
the Executive and her eligible

 

8

--------------------------------------------------------------------------------



 

dependents, if applicable, substantially similar benefits during the
Continuation Period; provided, further, that in order to receive such continued
coverage, the Executive shall be required to pay to the Company at the same time
that premium payments are due for the month an amount equal to the full monthly
premium payments required for such coverage. The Company shall reimburse to the
Executive monthly the Health Payment no later than the next payroll date of the
Company that occurs after the date the premium for the month is paid by the
Executive.  In addition, on each date on which the monthly Health Payments are
made, the Company shall pay to the Executive the Health Gross-Up Payment.  The
COBRA health continuation period under Section 4980B of the Code shall run
concurrently with the period of continued health coverage following the
termination date.  The Health Payment paid to the Executive during the period of
time during which the Executive would be entitled to continuation coverage under
the Company’s group health plan under COBRA is intended to qualify for the
exception from deferred compensation as a medical benefit provided in accordance
with the requirements of Section 1.409A-1(b)(9)(v)(B) of the Department of
Treasury Regulations.  The Health Payment and the Health Gross-up Payment shall
be reimbursed to the Executive in a manner that complies with the requirements
of Section 1.409A-3(i)(1)(iv) of the Department of Treasury Regulations. If the
Executive dies after the Executive becomes entitled to any payments pursuant to
Section 4.3, this Section 5.2 or Section 5.3, any remaining unpaid amounts shall
be paid, at the time and in the manner such payments otherwise would have been
paid to the Executive, to such person as the Executive shall designate in a
written notice to the Company (or, if no such person is designated, to her
estate).  Notwithstanding the foregoing, if, during a Change in Control Period,
(i) the Executive’s employment is terminated by the Company without Cause
pursuant to Section 4.1(d) or due to Disability pursuant to Section 4.1(b) or
(ii) the Executive resigns from her employment for Good Reason pursuant to
Section 4.1(e), then the amount provided for in (i) above shall be paid to the
Executive in one lump sum payment on the thirtieth (30th) day following the Date
of Termination.

 

5.3                                 Termination Due to Expiration of the Term. 
If the Executive’s employment is terminated due to expiration of the Term
pursuant to Section 2.2,  (i) the Company shall pay the Executive an amount
equal to the sum of (x) the Annual Base Salary as in effect immediately prior to
the Date of Termination, and (y) the greater of (I) the Annual Bonus earned by
the Executive for the Fiscal Year immediately prior to the Fiscal Year in which
the Date of Termination occurs, and (II) 85% of the Annual Base Salary (prorated
based on the number days that the Executive is employed by the Company during
the Fiscal Year in which the Date of Termination occurs), payable in equal
installments in accordance with the Company’s payroll practices (disregarding,
however, any past or future changes in the Company’s payroll practices that
would result in an impermissible change in the timing of payments under this
provision for purposes of Section 409A), during the one (1)-year period
beginning on the first payroll date that follows March 31, 2021, (ii) all
unvested Equity Awards that, on and following the date of grant, were subject to
only service-based vesting held by the Executive immediately prior to the Date
of Termination shall, as of the Date of Termination, become vested and
exercisable, subject to the terms and conditions of the applicable equity plan
and equity award agreement(s) (other than those relating to vesting or
forfeiture upon termination of employment), (iii) all unvested performance-based
restricted share awards held by the Executive immediately prior to the Date of
Termination for which the applicable performance period has ended shall, as of
the Date of Termination, vest in the amount determined based on the actual level
of achievement of the performance targets, subject to the terms and conditions
of the applicable equity plan and equity

 

9

--------------------------------------------------------------------------------



 

award agreement(s) (other than those relating to vesting or forfeiture upon
termination of employment), and (iv) during the two (2)-year period beginning on
March 1, 2021 (such period, the “Post-Expiration Continuation Period”), the
Executive and her eligible dependents, if applicable, shall be entitled to
continued participation in the Company’s medical, health, disability and similar
welfare benefit plans in which she and her eligible dependents, if applicable,
were participating on March 1, 2021 at the Company’s sole expense; provided that
if such continued participation is not permitted under such plans, the Company
shall provide to the Executive and her eligible dependents, if applicable,
substantially similar benefits during the Post-Expiration Continuation Period;
provided, further, that in order to receive such continued coverage, the
Executive shall be required to pay to the Company at the same time that premium
payments are due for the month an amount equal to the full monthly premium
payments required for such coverage. The Company shall reimburse to the
Executive monthly the Health Payment no later than the next payroll date of the
Company that occurs after the date the premium for the month is paid by the
Executive.  In addition, on each date on which the monthly Health Payments are
made, the Company shall pay to the Executive the Health Gross-Up Payment.  The
COBRA health continuation period under Section 4980B of the Code shall run
concurrently with the period of continued health coverage following the
termination date.  The Health Payment paid to the Executive during the period of
time during which the Executive would be entitled to continuation coverage under
the Company’s group health plan under COBRA is intended to qualify for the
exception from deferred compensation as a medical benefit provided in accordance
with the requirements of Section 1.409A-1(b)(9)(v)(B) of the Department of
Treasury Regulations.  The Health Payment and the Health Gross-Up Payment shall
be reimbursed to the Executive in a manner that complies with the requirements
of Section 1.409A-3(i)(1)(iv) of the Department of Treasury Regulations. 
Notwithstanding the foregoing, if the Executive’s employment is terminated due
to expiration of the Term pursuant to Section 2.2 during a Change in Control
Period, then the amount provided for in (i) above shall be paid to the Executive
in one lump sum payment on the thirtieth (30th) day following the Date of
Termination.

 

5.4                                 Section 409A.  Notwithstanding any provision
to the contrary in this Agreement, no cash payments or other benefits described
in Sections 5.2 or 5.3 will be paid or made available to the Executive unless
the Executive’s termination of employment constitutes a “separation from
service” within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations, and unless, on or prior to the thirtieth (30th) day following the
Date of Termination, (a) the Executive shall have executed a waiver and release
of claims in the form attached as Exhibit A hereto, and (b) such release shall
not have been revoked by the Executive prior to such thirtieth (30th) day. 
Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed at the time of her separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the termination benefits to
which the Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, then
such portion of the Executive’s termination benefits shall not be provided to
the Executive prior to the earlier of (i) the expiration of the six (6)-month
period measured from the date of the Executive’s “separation from service” with
the Company (as such term is defined in the Department of Treasury Regulations
issued under Section 409A of the Code) or (ii) the date of the Executive’s
death.  Upon the expiration of the applicable deferral period under
Section 409A(a)(2)(B)(i) of the Code, all payments deferred pursuant to
Section 5.2

 

10

--------------------------------------------------------------------------------



 

or 5.3 shall be paid in a lump sum to the Executive, and any remaining payments
due under this Agreement shall be paid as otherwise provided herein.  For the
avoidance of doubt, no payments or benefits shall be payable under Section 5.2
in the event of the Executive’s termination of employment due to expiration of
the Term under Section 2.2.

 

5.5                                 Survival.  The expiration or termination of
the Term shall not impair the rights or obligations of any party hereto that
shall have accrued prior to such expiration or termination or that by their
express terms survive the expiration or termination of the Term.

 

ARTICLE VI.
NON-COMPETITION; NON-SOLICITATION

 

6.1                                 Non-Competition Obligation.  The Executive
shall not, at any time during the period commencing on the Effective Date and
ending on the second (2nd) anniversary of the Date of Termination (the
“Restricted Period”), directly or indirectly, enter the employ of, or render any
services to, any Person engaged in any business in North America or anywhere in
the world in which the Company conducts business as of the Date of Termination
(a) which derives more than fifteen percent (15%) of its consolidated revenues
from the marketing or distribution of products sold by the Company, (b) which
participates in the manufacturing or design of modular or component shelving or
drawer systems or other material products of Elfa International AB and its
subsidiaries, or (c) which, as of the Date of Termination, the Board (including
any committee thereof) or senior management of the Company has taken active
steps to engage in or acquire (any such business, a “Competitive Business”); and
the Executive shall not become interested in any such Competitive Business,
directly or indirectly, as an individual, partner, shareholder, director,
officer, principal, agent, employee, trustee, consultant, or in any other
relationship or capacity; provided, however, that nothing contained in this
Section 6.1 shall be deemed to prohibit the Executive from working for another
retail organization, provided that the Executive is not engaged in any aspect of
the business of such retail organization (including, but not limited to,
starting any division or other segment of such retail organization in a
Competitive Business), whether in a supervisory, consultative or other capacity,
relating to a Competitive Business.  For the avoidance of doubt, the Executive’s
position as a senior executive officer of a retail organization, of which a
Competitive Business is an immaterial aspect of its general retail business,
shall not be prohibited by, or constitute a violation of, the terms of this
Section 6.1; provided that the Executive does not participate in any day-to-day
operations or in any strategic or other decisions relating to the conduct of
such retail organization as it relates to a Competitive Business and, to the
extent necessary, has delegated such responsibilities to other management
personnel of such retail organization.  It is expressly agreed that nothing
contained in this Section 6.1 shall be deemed to prohibit the Executive from
acquiring, solely as an investment, up to five percent (5%) of the outstanding
shares of capital stock of any public corporation or working for a retail
organization, provided that the Executive is not, directly or indirectly,
engaged in a business relating to a Competitive Business.

 

6.2                                 Non-Solicitation Obligation.  The Executive
shall not, at any time during the Restricted Period, for her benefit or for the
benefit of any other Person, solicit the employment or services of, or hire (or
cause any Person to so solicit or hire), any person who upon the termination of
the Executive’s employment hereunder, or within twelve (12) months prior
thereto, was (a) employed by the Company or (b) a consultant to the Company. The
restrictions

 

11

--------------------------------------------------------------------------------



 

in this Section 6.2 shall not apply to (i) general solicitations that are not
specifically directed to employees of or consultants to the Company, (ii) at the
request of a former employee, serving as an employment reference for such former
employee or (iii) solicitations or hirings of former employees of the Company
whose employment was terminated by the Company without “Cause” or who terminated
their employment for “Good Reason” (as such terms are defined in the applicable
employment agreement or, in the absence of such an agreement, as determined by a
majority of the Board in its good faith discretion).

 

6.3                                 Definition.  As used in this Article VI, the
term “Company” shall include the Company (as defined in the preamble hereof) and
any of its direct or indirect subsidiaries.

 

6.4                                 Amendment.  The provisions contained in
Sections 6.1 and 6.2 may be altered and/or waived only with the prior written
consent of a majority of the Board or the Compensation Committee.

 

ARTICLE VII.
NONDISCLOSURE OF PROPRIETARY INFORMATION

 

7.1                                 Nondisclosure.  Except as required in the
faithful performance of the Executive’s duties hereunder or pursuant to
Section 7.3, the Executive shall, during the Term and after the Date of
Termination, maintain in confidence and shall not directly or indirectly, use,
disseminate, disclose or publish, or use for her benefit or the benefit of any
Person, any confidential or proprietary information or trade secrets of or
relating to the Company, including, without limitation, information with respect
to the Company’s operations, processes, protocols, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, compensation paid to employees or other terms
of employment (“Proprietary Information”), or deliver to any Person any
document, record, notebook, computer program or similar repository of or
containing any such Proprietary Information.  The Executive’s obligation to
maintain and not use, disseminate, disclose or publish, or use for her benefit
or the benefit of any Person any Proprietary Information after the Date of
Termination shall continue so long as such Proprietary Information is not, or
has not by legitimate means become, generally known and in the public domain
(other than by means of the Executive’s direct or indirect disclosure of such
Proprietary Information) and continues to be maintained as Proprietary
Information by the Company.  The parties hereby stipulate and agree that as
between them, the Proprietary Information identified herein is important,
material and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company).  Notwithstanding anything herein
to the contrary, during the Term and following the Date of Termination, each of
the Executive and the Company shall retain the right to use the seven
“Foundation Principles” described in the Company’s news release, dated as of
January 10, 2005 (with “Communication Is Leadership” having been added in 2008),
without payment of royalties or other consideration, and nothing in this
Agreement shall have any effect on the ownership of such Foundation Principles
as of the Effective Date.

 

7.2                                 Return of Proprietary Information.  Upon
termination of the Executive’s employment with the Company for any reason, the
Executive shall promptly deliver to the Company all Proprietary Information in
the Executive’s possession, including without limitation

 

12

--------------------------------------------------------------------------------



 

all correspondence, drawings, manuals, letters, notes, notebooks, reports,
programs, plans, proposals, financial documents, or any other documents
concerning the Company’s customers, business plans, marketing strategies,
products or processes.  Notwithstanding anything to the contrary in this
Section 7.2 or in Section 7.1, the Executive shall be entitled to retain and
disclose to the Executive’s counsel, financial or other professional advisors
and to the Executive’s immediate family (provided that such advisors and family
members agree to the restrictions in Section 7.1 with respect to such
information): (a) information showing the Executive’s equity awards or other
compensation or relating to expense reimbursements, (b) copies of employee
benefit and compensation plans, programs, agreements and other arrangements of
the Company in which the Executive was a participant or covered and
(c) compensation information that the Executive reasonably believes the
Executive requires for the Executive’s personal tax preparation.

 

7.3                               Response to Legal Process; Contents of Book. 
Notwithstanding Section 7.1, (a) the Executive may respond to a lawful and valid
subpoena or other legal process relating to the Company or its business or
operations; provided that the Executive shall: (i) give the Company the earliest
possible notice thereof; (ii) as far in advance of the return date as possible,
at the Company’s sole cost and expense, make available to the Company and its
counsel the documents and other information sought; and (iii) at the Company’s
sole cost and expense, assist such counsel in resisting or otherwise responding
to such process, (b) the Executive’s reporting of possible violations of federal
law or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or any other
whistleblower protection provisions of state or federal law or regulation shall
not violate or constitute a breach of this Agreement, and (c) the disclosure of
information, including Proprietary Information, in the Book (as defined in the
Indemnification and Hold Harmless Agreement by and between Parent and Kip
Tindell, dated as of June 13, 2012) authored by Kip Tindell shall not violate or
constitute a breach of this Agreement.

 

7.4                               Non-Disparagement.

 

(a)                                 The Executive agrees not to disparage the
Company, any of its products or practices, or any of its directors, officers,
agents, representatives, members or Affiliates, either orally or in writing, at
any time; provided that the Executive may confer in confidence with her legal
representatives and make truthful statements as required by law.

 

(b)                                 The Company agrees to instruct the members
of the Board and the executive officers of the Company not to disparage the
Executive, either orally or in writing, at any time; provided that the Company
may confer in confidence with its legal representatives and make truthful
statements as required by law.

 

7.5                                 Company Definition. As used in this
Article VII, the term “Company” shall include the Company (as defined in the
preamble hereof), its parent, related entities, and any of its direct or
indirect subsidiaries.

 

7.6                               Exceptions.  The Executive acknowledges that
the Company has provided the Executive with the following notice of immunity
rights in compliance with the requirements

 

13

--------------------------------------------------------------------------------



 

of the Defend Trade Secrets Act of 2016:  (i) the Executive shall not be held
criminally or civilly liable under any U.S. federal or state trade secret law
for the disclosure of Proprietary Information that is made in confidence to a
U.S. federal, state or local government official or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law; (ii) the
Executive shall not be held criminally or civilly liable under any U.S. federal
or state trade secret law for the disclosure of Proprietary Information that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal; and (iii) if the Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, the
Executive may disclose the Proprietary Information to the Executive’s attorney
and use the Proprietary Information in the court proceeding, if the Executive
files any document containing the Proprietary Information under seal, and does
not disclose the Proprietary Information, except pursuant to court order. 
However, under no circumstance will the Executive be authorized to disclose any
information covered by attorney-client privilege or attorney work product of the
Company without prior written consent of the Company’s General Counsel or other
officer designated by the Company.

 

ARTICLE VIII.
REMEDIES

 

8.1                                 Acknowledgement; Blue Pencil.  The Executive
acknowledges and agrees that the benefits and payments provided under this
Agreement represent adequate consideration for the Executive’s agreement to be
bound by the restrictive covenants set forth in Articles VI and VII, and that
the Executive’s agreement to be bound by such restrictive covenants is a
material inducement to the Company’s entering into this Agreement.  In the
event, however, that any restrictive covenant set forth in Articles VI or VII
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it is the intention of the Executive and Company that it will be interpreted to
extend only over the maximum period of time for which it may be enforceable,
and/or over the maximum geographical area as to which it may be enforceable
and/or to the maximum extent in all other respects as to which it may be
enforceable, all as determined by such court in such action.

 

8.2                                 Injunctive Relief.  The Executive
acknowledges and agrees that a breach of the covenants contained in Articles VI
or VII will cause irreparable damage to Company and its goodwill, the exact
amount of which will be difficult or impossible to ascertain, and that the
remedies at law for any such breach will be inadequate.  Accordingly, the
Executive agrees that in the event of a breach of any of the covenants contained
in Articles VI or VII, in addition to any other remedy which may be available at
law or in equity, the Company will be entitled to specific performance and
injunctive relief without any requirement to post a bond.  The Company
acknowledges and agrees that a breach of the covenants contained in
Section 7.4(b) will cause irreparable damage to the Executive, the exact amount
of which will be difficult or impossible to ascertain, and that the remedies at
law for any such breach will be inadequate.  Accordingly, the Company agrees
that in the event of a breach of any of the covenants contained in
Section 7.4(b), in addition to any other remedy which may be available at law or
in equity, the Executive will be entitled to specific performance and injunctive
relief without any requirement to post a bond.

 

14

--------------------------------------------------------------------------------



 

ARTICLE IX.
MISCELLANEOUS

 

9.1                                 Assignment.  The Company may assign its
rights and obligations under this Agreement to any entity, including any
successor to all or substantially all the assets of the Company, by merger or
otherwise.  The Executive may not assign her rights or obligations under this
Agreement to any individual or entity.  This Agreement shall be binding upon and
inure to the benefit of the Company, the Executive and their respective
successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable.

 

9.2                                 Governing Law.  This Agreement shall be
governed, construed, interpreted and enforced in accordance with the substantive
laws of the State of New York, without reference to the principles of conflicts
of law of New York or any other jurisdiction, and where applicable, the laws of
the United States.

 

9.3                                 Notices.  Any notice, request, claim,
demand, document and other communication hereunder to any party shall be
effective upon receipt (or refusal of receipt) and shall be in writing and
delivered personally or sent by telex, telecopy, or certified or registered
mail, postage prepaid, as follows:

 

(a)                                 If to the Company:

 

The Container Store Group, Inc.

500 Freeport Parkway

Coppell, TX 75019

ATTN:  General Counsel

 

with a copy to:

 

Latham & Watkins LLP

885 Third Avenue

Suite 1000

New York, NY 10022

ATTN:  Howard Sobel; Bradd Williamson

 

(b)                                 If to the Executive, to the address set
forth in the Company’s records

 

or at any other address as any party shall have specified by notice in writing
to the other party.

 

9.4                                 Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same agreement.

 

9.5                                 Entire Agreement.  As of the Effective Date,
the terms of this Agreement and the other agreements and instruments
contemplated hereby or referred to herein are intended by the parties to be the
final expression of their agreement with respect to the employment of the

 

15

--------------------------------------------------------------------------------



 

Executive by the Company and may not be contradicted by evidence of (and
supersede) any prior or contemporaneous agreement (including without limitation
the Prior Agreement and any term sheet or similar agreement entered into between
the Company and the Executive).  The parties further intend that this Agreement
shall constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.

 

9.6                                 Amendments; Waivers.  This Agreement may not
be modified, amended, or terminated except by an instrument in writing, signed
by the Executive and a duly authorized officer of Company and approved by a
majority of the Board, which expressly identifies the amended provision of this
Agreement.  By an instrument in writing similarly executed and approved by a
majority of the Board, the Executive or a duly authorized officer of the Company
may waive compliance by the other party or parties with any provision of this
Agreement that such other party was or is obligated to comply with or perform,
provided, however, that such waiver shall not operate as a waiver of, or
estoppel with respect to, any other or subsequent failure to comply or conform. 
No failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.

 

9.7                                 No Inconsistent Action.  The parties hereto
shall not voluntarily undertake or fail to undertake any action or course of
action inconsistent with the provisions or essential intent of this Agreement. 
Furthermore, it is the intent of the parties hereto to act in a fair and
reasonable manner with respect to the interpretation and application of the
provisions of this Agreement.

 

9.8                                 Construction.  This Agreement shall be
deemed drafted equally by both the parties. Its language shall be construed as a
whole and according to its fair meaning.  Any presumption or principle that the
language is to be construed against any party shall not apply.  The headings in
this Agreement are only for convenience and are not intended to affect
construction or interpretation.  Any references to paragraphs, subparagraphs,
sections or subsections are to those parts of this Agreement, unless the context
clearly indicates to the contrary.  Also, unless the context clearly indicates
to the contrary: (a) the plural includes the singular and the singular includes
the plural; (b) “and” and “or” are each used both conjunctively and
disjunctively; (c) “any,” “all,” “each,” or “every” means “any and all,” and
“each and every”; (d) “includes” and “including” are each “without limitation”;
(e) “herein,” “hereof,” “hereunder” and other similar compounds of the word
“here” refer to the entire Agreement and not to any particular paragraph,
subparagraph, section or subsection; and (f) all pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the entities or persons referred to may require.

 

9.9                                 Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration, conducted before an arbitrator in New York, New York in
accordance with the Employment Arbitration Rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitration award in
any court having jurisdiction. Notwithstanding the foregoing, (a) the Company
shall be entitled to seek a restraining order or injunction in any court of
competent jurisdiction to prevent any continuation of any violation of the
provisions of Articles VI or VII of this Agreement and the

 

16

--------------------------------------------------------------------------------



 

Executive hereby consents that such restraining order or injunction may be
granted without requiring the Company to post a bond, and (b) the Executive
shall be entitled to seek a restraining order or injunction in any court of
competent jurisdiction to prevent any continuation of any violation of the
provisions of Section 7.4(b) of this Agreement and the Company hereby consents
that such restraining order or injunction may be granted without requiring the
Executive to post a bond.  Only individuals who are: (i) lawyers engaged
full-time in the practice of law and (ii) on the AAA register of arbitrators
shall be selected as an arbitrator.  Within twenty (20) days of the conclusion
of the arbitration hearing, the arbitrator shall prepare written findings of
fact and conclusions of law.  It is mutually agreed that the written decision of
the arbitrator shall be valid, binding, final and non-appealable, provided,
however, that the parties hereto agree that the arbitrator shall not be
empowered to award punitive damages against any party to such arbitration.  The
arbitrator shall require the non-prevailing party to pay the arbitrator’s full
fees and expenses or, if in the arbitrator’s opinion there is no prevailing
party, the arbitrator’s fees and expenses shall be borne equally by the parties
thereto.  In the event action is brought to enforce the provisions of this
Agreement pursuant to this Section 9.9, the non-prevailing parties shall be
required to pay the reasonable attorney’s fees and expenses of the prevailing
parties, except that if in the opinion of the court or arbitrator deciding such
action there is no prevailing party, each party shall pay its own attorney’s
fees and expenses.

 

9.10                          Enforcement.  In the event any provision of this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect: (a) such provision shall be fully severable; (b) this Agreement
shall be construed and enforced as if such invalid, illegal or unenforceable
provision had never comprised a portion of this Agreement; and (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by such invalid, illegal or unenforceable provision or by its
severance from this Agreement. Furthermore, in lieu of such invalid, illegal or
unenforceable provision, there shall be added automatically as part of this
Agreement a provision as similar in substance to such invalid, illegal or
unenforceable provision as may be possible and be valid, legal and enforceable.

 

9.11                          Withholding.  The Company shall be entitled to
withhold from any amounts payable under this Agreement any federal, state, local
or foreign withholding or other taxes or charges which the Company is required
to withhold. The Company shall be entitled to rely on an opinion of counsel if
any questions as to the amount or requirement of withholding shall arise.

 

9.12                          Employee Acknowledgment.  The Executive
acknowledges that she has read and understands this Agreement, is fully aware of
its legal effect, has not acted in reliance upon any representations or promises
made by the Company other than those contained in writing herein, and has
entered into this Agreement freely based on her own judgment.

 

9.13                          Section 409A.

 

(a)                                 To the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A.  Notwithstanding any
provision of this Agreement to the contrary, in the event that a majority of the
Board determines that any amounts payable pursuant to this Agreement may be
subject to Section 409A, the Company may adopt such amendments to this Agreement
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
determines are

 

17

--------------------------------------------------------------------------------



 

necessary or appropriate to: (i) exempt such payments from Section 409A and/or
preserve the intended tax treatment of the benefits provided with respect to
such payments or (ii) comply with the requirements of Section 409A and thereby
avoid the application of penalty taxes under Section 409A; provided that no such
amendments, policies, procedures or actions shall reduce the economic value to
the Executive of this Agreement from the value of this Agreement (without taking
into account the effect of Section 409A) prior to the adoption or taking of such
amendments, policies, procedures or actions.  No provision of this Agreement
shall be interpreted or construed to transfer any liability for failure to
comply with the requirements of Section 409A from the Executive or any other
individual to the Company or any of its Affiliates, employees or agents.

 

(b)                                 To the extent that any installment payments
under this Agreement are deemed to constitute “nonqualified deferred
compensation” within the meaning of Section 409A, for purposes of Section 409A
(including, without limitation, for purposes of Section 1.409A-2(b)(2)(iii) of
the Department of Treasury Regulations), each such payment that the Executive
may be eligible to receive under this Agreement shall be treated as a separate
and distinct payment.

 

(c)                                  To the extent that any reimbursements or
corresponding in-kind benefits provided to the Executive under this Agreement
(including, without limitation, the Health Payment and the Health Gross-Up
Payment) are deemed to constitute “deferred compensation” within the meaning of
Section 409A to the Executive, such amounts shall be paid or reimbursed
reasonably promptly, but not later than December 31 of the year following the
year in which the expense was incurred, and in any event in accordance with
Section 1.409A-3(i)(1)(iv) of the Department of Treasury Regulations.  The
amount of any such payments or expense reimbursements in one calendar year shall
not affect the expenses or in-kind benefits eligible for payment or
reimbursement in any other calendar year, other than an arrangement providing
for the reimbursement of medical expenses referred to in Section 105(b) of the
Code, and the Executive’s right to such payments or reimbursement of any such
expenses shall not be subject to liquidation or exchange for any other benefit.

 

9.14                          Cooperation.  During the Term hereof and
thereafter, the Executive shall cooperate with the Company in any disputes with
third parties, internal investigations or administrative, regulatory or judicial
proceedings as reasonably requested by the Company and at the Company’s sole
cost and expense (including, without limitation, the Executive being available
to the Company upon reasonable notice for interviews and factual investigations,
at times and on schedules that are reasonably consistent with the Executive’s
other permitted activities and commitments).

 

9.15                          Indemnification.  To the maximum extent allowed
under applicable law and the Company’s By-Laws and other corporate
organizational documents, in the event that the Executive is a party to any
threatened, pending or completed action, suit or proceeding (other than any
action, suit or proceeding arising under or related to this Agreement or any
other compensation agreement), whether civil, criminal, administrative or
investigative, by reason of the fact that she is or was a director, officer,
employee or agent of the Company, or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, the Company shall
indemnify the

 

18

--------------------------------------------------------------------------------



 

Executive and hold her harmless against all expenses (including reasonable and
documented attorneys’ fees and costs incurred by the Executive), judgments,
fines and amounts paid in settlement (subject to the Company’s consent, with
such consent not to be unreasonably withheld) actually and reasonably incurred
by her, as and when incurred, in connection with such action, suit or
proceeding; provided that the Executive acted in good faith and in a manner she
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe her conduct was unlawful.  The termination of any
action, suit or proceeding by judgment, order, settlement, conviction, or a plea
of nolo contendere or its equivalent, shall not, of itself, create a presumption
that the Executive did not act in good faith and in a manner which she
reasonably believed to be in or not opposed to the best interests of the
Company, or that, with respect to any criminal action or proceeding, the
Executive had reasonable cause to believe that her conduct was unlawful.  The
provisions of this Section 9.15 shall not be deemed exclusive of any other
rights of indemnification to which the Executive may be entitled or which may be
granted to her, and it shall be in addition to any rights of indemnification to
which she may be entitled under any policy of insurance.  These provisions shall
continue in effect after Executive has ceased to be an officer or director of
the Company.

 

9.16                          No Mitigation.  The Executive shall have no
obligation to mitigate any payments due hereunder.

 

[Signature Pages Follow]

 

19

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

THE CONTAINER STORE GROUP, INC.

 

 

 

 

 

By:

/s/ Melissa Reiff

 

 

Name:

Melissa Reiff

 

 

Title:

Chief Executive Officer

 

[Amended and Restated Employment Agreement with Jodi Taylor]

 

--------------------------------------------------------------------------------



 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

/s/ Jodi Taylor

 

 

Jodi Taylor

 

[Amended and Restated Employment Agreement with Jodi Taylor]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Form of Release Agreement

 

Jodi Taylor (the “Executive”) agrees for the Executive, the Executive’s spouse
and child or children (if any), the Executive’s heirs, beneficiaries, devisees,
executors, administrators, attorneys, personal representatives, successors and
assigns, hereby forever to release, discharge, and covenant not to sue The
Container Store Group, Inc., a Delaware corporation (the “Company”), the
Company’s past, present, or future parent, affiliated, related, and/or
subsidiary entities, and all of their past and present directors, shareholders,
officers, general or limited partners, employees, agents, and attorneys, and
agents and representatives of such entities, and employee benefit plans in which
the Executive is or has been a participant by virtue of her employment with the
Company, from any and all claims, debts, demands, accounts, judgments, rights,
causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected, which the Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date this release (the “Release”) is executed, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever, (a) Executive’s employment with the Company or the
termination thereof or (b) Executive’s status as a holder of any securities of
the Company based on any events or circumstances arising or occurring on or
prior to the date this Release is executed, and any and all claims based on,
relating to, or arising under federal, state, or local laws, including without
limitation claims of discrimination, harassment, retaliation, wrongful
discharge, breach of express or implied contract, fraud, misrepresentation,
defamation, liability in tort, or for violation of public policy, claims of any
kind that may be brought in any court or administrative agency, any claims
arising under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, the Family and Medical Leave
Act, the Securities Act of 1933, the Securities Exchange Act of 1934 (the
“Exchange Act”), the Texas Commission on Human Rights Act, the Texas
Anti-Retaliation Act, the Texas Labor Code, the Sarbanes-Oxley Act, and similar
state or local statutes, ordinances, and regulations; provided, however,
notwithstanding anything to the contrary set forth herein, that this general
release shall not extend to (i) benefit claims under employee pension benefit
plans in which the Executive is a participant by virtue of her employment with
the Company or to benefit claims under employee welfare benefit plans (e.g.,
claims for medical care, death, or onset of disability), (ii) accrued and vested
benefits under applicable employee benefit plans, or the Executive’s right to
continue or convert coverage under certain employee benefit plans, in accordance
with the terms of those plans and applicable law; (iii) any obligation under
this Release, or under that certain Amended and Restated Employment Agreement
entered into on January 23, 2019, effective as of January 23, 2019, by and
between the Company and the Executive, assumed by any party thereto; and
(iv) reporting possible violations of federal law or regulation to, otherwise
communicating with or participating in any investigation or proceeding that may
be conducted by, or providing documents and other information, without notice to
the Company, to, any federal, state or local governmental authority, including
in accordance with the provisions of and rules promulgated under Section

 

--------------------------------------------------------------------------------



 

21F of the Exchange Act or Section 806 of the Sarbanes-Oxley Act, as each may
have been amended from time to time, or any other whistleblower protection
provisions of state or federal law or regulation.  Pursuant to 18 USC
Section 1833(b), the Executive will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made: (x) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (y) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

 

The Executive understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA).  The Executive
understands and warrants that she has been given a period of twenty-one (21)
days to review and consider this Release and such period shall not be affected
or extended by any changes, whether material or immaterial, that might be made
to this Release.  The Executive is hereby advised to consult with an attorney
prior to executing the Release.  By her signature below, the Executive warrants
that she has had the opportunity to do so and to be fully and fairly advised by
that legal counsel as to the terms of this Release.  The Executive further
warrants that she understands that she may use as much or all of her twenty-one
(21)-day period as she wishes before signing, and warrants that she has done so.

 

The Executive further warrants that she understands that she has seven (7) days
after signing this Release to revoke the Release by notice in writing to

                                                                                                                                                                                                                    .
This Release shall be binding, effective, and enforceable upon both parties upon
the expiration of this seven (7)-day revocation period without              
having received such revocation, but not before such time.

 

*  *  *  *  *

 

The Executive acknowledges and agrees that this Release is a legally binding
document and the Executive’s signature will commit the Executive to its terms. 
Executive acknowledges and agrees that the Executive has carefully read and
fully understands all of the provisions of this Release and that the Executive
voluntarily enters into this Release by signing below.  Upon execution, the
Executive agrees to deliver a signed copy of this Release
to                       .

 

 

 

 

Jodi Taylor

 

 

 

Date:

 

 

--------------------------------------------------------------------------------